Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/10/2022 has been entered. Claims 1-4 have been amended. Claims 1-20 remain pending in the application. 
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 	
	Regarding claim 1, Applicant argues that Oller fails to disclose a brace element and a handle extending from the second end of the elongated shaft (See remarks filed 08/10/2022 at Pages 7-8 under “Independent Claim 1”). Applicant further argues that Oller discloses two pedals instead of one, and that it would be impermissible to modify Oller to remove a pedal due to rendering the device inoperable (Remarks Page 8 Paragraph 2). However, Examiner notes that the brace element as recited in claim 1 embraces the pedals of Oller because the claim language is not restricted to a “singular” element, where it ONLY extends in one direction from the 1st end of the elongated shaft. Even though there are two pedals in Oller, it still reads on the amended claim language (See non-final Action mailed 05/10/2022 at Page 3; Examiner notes that even though the transitional phrase is changed to “consisting of”, the rejection for claim 1 still is relying upon an elongated shaft, brace element, and handle element, thus reading on the modified preamble). Examiner is not modifying Oller to remove a pedal, but interpreting the pedals to be a brace element as required by the instant application’s claim. Accordingly, examiner upholds using Oller’s pedals as a brace element. 
	Applicant further argues that Oller emphasizes the handles cannot be oriented to extend axially from the shaft during use (Remarks Page 8 Paragraph 3). Examiner notes that applicant cited to the device when it is not in use, Oller clearly shows the handles extending axially from the shaft during use and the handles can be at a variety of angles (Fig. 1 handle 134; See Paragraph 0034 “During use, the handles 134 may be positioned to form a substantially right angle with respect to the shaft member 110. Alternatively, during use, the handles 134 may be positioned to form acute angles with respect to the shaft member 110.”; Examiner further notes that because the handles may be positioned to form acute angles during use, the handle does in fact extend in the same plane as the extended shaft (shaft member 110)). Accordingly, examiner upholds that the handles of Oller may extend in the same axial plane as the elongated shaft (See annotated Fig. 1 below for definition of the “plane”). 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, and 9-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2010/0234192A1 to Oller (hereinafter “Oller”).
Regarding claim 1, Oller discloses a physical therapy device consisting of (at Fig. 1 stretching apparatus 100): 
	an elongated shaft configured to be placed parallel with a human leg, wherein the elongated shaft is oriented such that a first end is located at a point along the elongated shaft that is furthest away from a human torso (Fig. 1 shaft member 110, second end 106 is furthest from torso; Fig. 8 shows the tubular member placed parallel with a human leg), and 
	the elongated shaft is also oriented such that a second end is located at a point along the elongated shaft that is furthest away from the first end (Fig. 1 top surface 112); 
	a brace element extending from the first end of the elongated shaft, wherein the brace element is configured to engage a human foot (Fig. 1 pedals 140); and 
	a handle element extending axially from the second end of the elongated shaft, wherein the handle element extends in a same plan as the elongated shaft (Fig. 1 handles 134; See Paragraph 0034 “During use, the handles 134 may be positioned to form a substantially right angle with respect to the shaft member 110. Alternatively, during use, the handles 134 may be positioned to form acute angles with respect to the shaft member 110.”; Examiner further notes that because the handles may be positioned to form acute angles during use, the handle does in fact extend in the same plane as the extended shaft (shaft member 110); See annotated Fig. 1 of original disclosure for definition of the “plane”, accordingly, any orientation of the handle from Oller will be extending in the “same plane” as the shaft).

    PNG
    media_image1.png
    804
    698
    media_image1.png
    Greyscale
  
Original Disclosure Annotated Fig. 1.
Regarding claim 2, Oller discloses the physical therapy device of claim 1, and further discloses wherein the brace element is further sized and configured to engage a digital sulcus portion of the human foot (Fig. 1 pedals 140; Examiner notes the pedals (brace element) are shaped and sized to receive the digital sulcus portion of the user’s foot).  
Regarding claim 3, Oller discloses the physical therapy device of claim 2, and further discloses wherein the brace element is configured to only receive a pulling force (Fig. 1 stretching apparatus 100, pedals 140; Examiner notes that the pedals are being pulled in a downward direction by the force of a user’s foot/feet, and that a user pulling on the handle will be using only a pulling force to bring their feet in contact with the pedals).  
Regarding claim 5, Oller discloses the physical therapy device of claim 1, and further discloses  wherein the brace element further comprises a grip surface for preventing slippage (Oller at Fig. 1 top surface 143 function as  grip surfaces).  
Regarding claim 6, Oller discloses the physical therapy device of claim 5, and further discloses
wherein the grip surface is constructed of a material selected from the group consisting of leather, rubber, and elastic material (Oller at Paragraph 0038 discloses the pedals may be made of hard rubber and that the pedals may be coated with rubber for gripping).  
Regarding claim 7, Oller discloses the physical therapy device of claim 1, and further discloses wherein the physical therapy device is constructed of material selected from the group consisting of metal, wood, polymer, and carbon fiber (Oller at Paragraph 0031 discloses that the tubular member may be made of wood, metal or plastic).  
Regarding claim 9, Oller discloses the physical therapy device of claim 1, and further discloses wherein the brace element is an arm that is oriented perpendicular to the elongated shaft (Oller at Fig. 1 pedals 140 are perpendicular to shaft member 110).  
Regarding claim 10, Oller discloses the physical therapy device of claim 9, and further discloses wherein the brace element is affixed to the elongated shaft with a hinge that allows for the brace element to be reoriented such that the brace element is parallel to the elongated shaft (Fig. 5 pedals 140, hinges 144 are affixed to shaft member 110; Paragraph 0038 discloses the pedals fold up and thus would be parallel to the elongated shaft; Examiner notes that Merriam Webster defines affix to mean “to attach in any way” and thus either direct or indirect attachment will satisfy the requirement the pedals be affixed to the elongated shaft).  
Regarding claim 11, Oller discloses the physical therapy device of claim 9, and further discloses wherein the brace element has a length of 2 inches to 12 inches (Paragraph 0038 discloses the pedals may be between 5 and 7 inches. Although the dimensions are not explicitly disclosed, courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). Therefore, the claimed dimensions are met by the prior art because there would be no difference in function of the prior art device.).  
Regarding claim 12, Oller discloses the physical therapy device of claim 1, and further discloses wherein the elongated shaft has a length from 24 inches to 60 inches (Paragraph 0031 discloses “According to one embodiment, the tubular member 102 and the shaft member 110 may be dimensioned to be 30 inches or more in length, for example. Smaller dimensions may be used.” Although the dimensions are not explicitly disclosed, courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). Therefore, the claimed dimensions are met by the prior art because there would be no difference in function of the prior art device.).  
Regarding claim 13, Oller discloses the physical therapy device of claim 12, and further discloses wherein the elongated shaft further comprises an adjustment mechanism that allows for the length of the elongated shaft to be adjusted to match the length of the human leg (Fig. 1 apertures 120 allow for adjustment shaft height; Paragraph 0046 discloses the apparatus may be adjusted to a desired height). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oller in view of US5776083A to Jacob et al. (hereinafter “Jacob”).
Regarding claim 4, Oller discloses the physical therapy device of claim 1, and further discloses
wherein the handle element is configured to be pulled in a direction away from the human foot (Oller at Fig. 9 & 10 demonstrates the handle moves away from the foot when used) and wherein the handle has a grip surface to prevent slippage (Oller at Paragraph 0036 discloses the handles may have plurality of sections for gripping). Oller does not disclose wherein the handle element further comprises a loop  and wherein the loop is centered on the axis of the elongated shaft and perpendicular to the brace element such that the human hand is held in a neutral position when the human hand applies pressure to the handle element. However, Jacob demonstrates it was known in the art before the effective filing date of the claimed invention to use a stretching device having a loop handle centered above a shaft and perpendicular to a brace element (Jacob at Fig. 1 shows loop member 14 is centered over elongated shaft 12 and perpendicular to hook member 16; Fig. 26 demonstrates the hand centered in the loop member when in use, and would result in a neutral position of the hand). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oller to further include a loop handle, as taught by Jacob, in order to provide an alternate manner of grabbing the device. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oller in view of US10195068B2 to Wiley (hereinafter “Wiley”).
Regarding claim 8, Oller discloses the physical therapy device of claim 1, but does not disclose wherein the brace element is a loop that is configured such that an aperture of the loop allows for a distal end of the human foot to pass through the aperture. However, Wiley demonstrates it was known in the art before the effective filing date of the claimed invention to use a device which has a brace element in a loop configuration (Fig. 1B stabilization strap 122 is used to connect portions of platform 100).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oller to include a stabilization strap creating a looped brace element, as taught by Wiley, in order to secure and further stabilize a user’s foot in a desired position (Col. 6 lines 16-18).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oller in view of US2017/0252603A1 to Wu (hereinafter “Wu”).
Regarding claim 14, Oller discloses the physical therapy device of claim 1, but does disclose wherein the brace element has a conical member, wherein the conical member is configured to manipulate soft tissue on the human foot. However, Wu demonstrates it was known in the art before the effective filing date of the claimed invention to use a brace element with a conical member (Fig. 2 protrusions 511; Examiner notes that Merriam Webster defines cone to mean “a solid bounded by a circular or other closed plane base and the surface formed by line segments joining every point of the boundary of the base to a common vertex”, thus the protrusions of Wu meet this definition as they are joined by a common vertex and have a closed plane base).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oller to use protrusions on the foot surface, as taught by Wu, in order to provide massage to the feet of the user (Paragraph 0026).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20180256433-A1 to Pucci; US-8142336-B1 to Yates; US-5582579-A to Chism; US-20160081443-A1 to Jordan; and US-20180064218-A1 to Jang. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785